Exhibit 10.1

 

EXECUTION

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (this “Separation Agreement”), is
entered into this 23rd day of February 2009, by and between Peter C. Brown
(“Employee”), AMC Entertainment Holdings, Inc, a Delaware corporation (“AMCEH”),
Marquee Holdings Inc., a Delaware corporation (“Holdings”), and AMC
Entertainment Inc., a Delaware corporation (“AMCE,” and, collectively with AMCEH
and Holdings, the “Company”).

 

WHEREAS, Employee has been employed as the Chairman of the Board, Chief
Executive Officer and President of each of AMCEH, Holdings and AMCE; and

 

WHEREAS, Employee desires to resign from his employment and other service
relationships with the Company and its affiliates upon the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the covenants undertaken and the release
contained in this Separation Agreement, Employee and the Company agree as
follows:

 

I.              Resignation.  Employee hereby resigns as Chairman of the Board,
Chief Executive Officer, and President, and otherwise as an employee, officer,
director, member, manager and in any other capacity, of AMCEH, Holdings, AMCE,
American Multi-Cinema, Inc. (“AMC”) and each of its and their parents,
partnerships, subsidiaries, joint ventures, predecessors and affiliates,
including, without limitation, MovieTickets.com, National CineMedia, Inc.,
Midland Empire Partners, LLC and Digital Cinema Implementation Partners, LLC,
effective March 2, 2009 (the “Separation Date”).  Concurrently with the
execution and delivery of this Separation Agreement, Employee has executed the
letter attached as Exhibit A hereto and delivered such letter to AMCEH.  The
Company and its affiliates hereby accept such resignation, effective
immediately.  Employee acknowledges and agrees that he has received all amounts
owed for his regular and usual salary (including, but not limited to, any
severance, overtime, bonus, accrued vacation, commissions, or other wages) and
usual benefits, and that all payments due to Employee from the Company after the
Separation Date shall be determined under this Separation Agreement.

 

II.            Severance.

 

A.    Severance Pay.  The Company shall pay as severance pay to Employee a lump
sum amount of 7,013,985.00 less applicable withholding and authorized
deductions, on the day after the Separation Date, provided Employee returns this
executed Separation Agreement on February 23, 2009 (“Lump Sum Severance
Payment”), provided this Separation Agreement has not sooner been revoked, in
whole or in part, by Employee.

 

B.    Retirement Benefit Continuation.  To the extent Employee is eligible for
benefits under the AMC Supplemental Executive Retirement Income Plan, the
Defined Benefit Retirement Income Plan, the AMC Nonqualified Deferred
Compensation Plan and the AMC Retirement Enhancement Plan (collectively, the
“Retirement Plans”) as in effect immediately prior to the Separation Date, he
will remain eligible for such benefits pursuant to the terms thereof as may be
amended or terminated from time to time.

 

--------------------------------------------------------------------------------


 

C.    Certain Other Benefits.  Employee shall be entitled to the benefits
described on the attached Exhibit B in accordance with their terms as in effect
from time to time and subject to his satisfaction of applicable requirements
thereunder.  Nothing in this Separation Agreement shall affect the Company’s
ability to amend or terminate any such benefit plan, program or arrangement from
time to time in accordance with its terms (“Exhibit B Benefit Programs”). 
Further, nothing in this Separation Agreement shall establish or enhance any
rights or benefits on the part of Employee under the Retirement Plans or under
any Exhibit B Program that he would not have had had he not entered into this
Separation Agreement.

 

D.    No Other Benefits.  The Lump Sum Severance Payment, benefits under the
Retirement Plans and Exhibit B Benefits pursuant to this Section II are in lieu
of any other payments or benefits (and, except as specifically provided under
the Retirement Plans and the Exhibit B Benefit Programs, none shall accrue)
after the Separation Date.  Employee specifically acknowledges and agrees that
he is entitled to receive no severance pay or other severance benefits pursuant
to any severance plan or policy of the Company or any of its affiliates. 
Nothing contained in this Section II shall be construed as curtailing Employee’s
rights to elect to make portable any insurance benefits provided to him by the
Company as may be available to him pursuant to the terms of the applicable
insurance arrangements.

 

III.           Mutual Nondisparagement; Press Release.  Employee agrees that he
shall not, directly or indirectly, make or ratify any statement, public or
private, oral or written, to any person that disparages, either professionally
or personally, the Company or any of its affiliates, past and present, and each
of them, as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them, or
make any statement or engage in any conduct that has the purpose or effect of
disrupting the business of the Company or any of its affiliates.  The Company
agrees that it shall not, and it shall take reasonable steps to ensure that its
officers or directors shall not, directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that disparages
Employee, either professionally or personally.  A copy of the form of press
release announcing Employee’s employment termination is attached hereto as
Exhibit E.  Any other Company press release (whether internal or external)
issued by the public relations department of the Company with respect to
Employee’s employment termination shall require the approval of Employee. 
Employee acknowledges that any characterization of his resignation as a
“retirement” in any press release or similar communication shall not affect
Employee’s rights or benefits under any employee benefit plan or program,
including, without limitation, any Retirement Plan.

 

IV.           Releases.

 

A.    Release by Employee.  Employee on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges each of
AMCEH, Holdings and AMC and each of its and their respective parents,
subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as the “Releasees,” with respect to and from any and all claims,
wages, demands, rights, liens, agreements, contracts, covenants,

 

2

--------------------------------------------------------------------------------


 

actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees, arising out of or in any way connected, in whole
or in part, with his service as an officer, director, employee, member or
manager of any Releasee, his separation from his position as an officer,
director, employee, manager and/or member, as applicable, of any Releasee, or
any other transactions, occurrences, acts or omissions or any loss, damage or
injury whatever, known or unknown, suspected or unsuspected, resulting from any
act or omission by or on the part of said Releasees, or any of them, committed
or omitted prior to the date of this Separation Agreement including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Family and Medical Leave Act of 1993, the Missouri Human
Rights Act of 1986, as amended, and applicable state and local law or any claim
for severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability; provided that such release shall not apply to (1) the benefits
due to Employee under Section II in connection with the execution and delivery
of this Separation Agreement; (2) any rights Employee has to the put right set
forth in Section VIII.B; (3) any right that Employee may have to indemnification
pursuant to the Company’s certificate of incorporation, bylaws, Section 8 of the
Employment Agreement (as defined in Section VIII.B) or under applicable laws
with respect to any losses that Employee may have incurred or may in the future
incur with respect to his past service as an officer or employee of the Company;
and (4) with respect to any such losses, any rights that Employee may have to
insurance coverage for such losses under any Company directors and officers
liability insurance policy.  In addition, this release does not cover any claim
that cannot be released as a matter of applicable law.

 

B.    Release by the Company.  The Company, on behalf of its employees,
officers, directors, divisions, subsidiaries, parents, affiliates, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue Employee, his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected, in whole or in
part, with Employee’s employment, the termination thereof, or any other
relationship with or interest in the Company resulting from or arising out of
any act or omission by or on the part of Employee committed or omitted prior to
the date of this Separation Agreement; provided, however, that the foregoing
release does not apply to any breach by Employee of his fiduciary duties to the
Company, to fraud by Employee, or to any claim that cannot be released as a
matter of applicable law.

 

C.    Additional Release by Employee.  In addition to the release set forth in
Section IV.A above, and subject to the exceptions set forth therein, Employee,
on his own behalf and behalf of his descendants, dependents, heirs, executors,
administrators, assigns and successors, and each of them, hereby acknowledges
full and complete satisfaction of and releases and discharges and covenants not
to sue any director, officer, shareholder, partner, representative, attorney,
agent or employee, past or present, of any Company Releasee, from and with
respect to any and all claims, agreements, obligations, demands and causes of
action

 

3

--------------------------------------------------------------------------------


 

(collectively, “Known Claims”), arising out of or in any way connected with
Employee’s employment or any other relationship with or interest in the Company.

 

D.    Additional Release by the Company.  In addition to the release set forth
in Section IV.B above, and subject to the exceptions set forth therein, the
Company, on behalf of its employees, officers, directors, divisions,
subsidiaries, parents, affiliates, assigns and successors, and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any director, officer, shareholder, partner,
representative, attorney, agent or employee, past or present, of Employee, any
entities he controls, his descendants, dependents, heirs, executors,
administrators, assigns and successors, from and with respect to any Known
Claims.

 

V.            ADEA Waiver.  Employee expressly acknowledges and agrees that by
entering into this Separation Agreement, he is waiving any and all rights or
claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended, which have arisen on or before the date of execution of
this Separation Agreement.  Employee further expressly acknowledges and agrees
that:

 

A.    In return for this Separation Agreement, he will receive consideration
beyond that which he was already entitled to receive before entering into this
Separation Agreement;

 

B.    He is hereby advised in writing by this Separation Agreement to consult
with an attorney before signing this Separation Agreement;

 

C.    He was informed that he had twenty-one (21) days within which to consider
this Separation Agreement (or to waive such period if he so desired by executing
Exhibit C hereto); and

 

D.    He was informed that he had seven (7) days following the date of execution
of this Separation Agreement in which to revoke this Separation Agreement.

 

VI.           No Transferred Claims.  Employee warrants and represents that he
has not heretofore assigned or transferred to any person not a party to this
Separation Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

VII.          Confidential Information.

 

A.    As provided in Section 9 of the Employment Agreement, Employee
acknowledges that he possesses information relating to the Company and its
affiliated companies and their respective operations that is confidential or a
trade secret. Such information includes information, whether obtained in
writing, in conversation or otherwise, concerning corporate strategy, intent and
plans, business operations, pricing, costs, budgets, equipment, the status,
scope and term of pending acquisitions, negotiations and transactions, the terms
of

 

4

--------------------------------------------------------------------------------


 

existing or proposed business arrangements, contracts and obligations, and
corporate and financial reports. Such confidential or trade secret information
shall not, however, include information in the public domain unless Employee
has, without authority, made it public.  To the extent Employee’s disclosure of
any such information is compelled by federal or state law, Employee agrees to
advise (to the extent legally permitted) the Company in advance of any such
compelled disclosure and acknowledge that it shall be only pursuant to a court
order that protects the confidentiality of the information to the greatest
extent permitted by law, and only to such persons and/or agencies authorized to
receive such information under such order, with the costs of complying with such
court order promptly reimbursed by the Company to Employee.

 

B.    Employee shall (i) keep such information confidential, (ii) take
appropriate precautions to maintain the confidentiality of such information, and
(iii) not use such information for personal benefit or the benefit of any
competitor or any other person.

 

C.    Employee has returned all materials in his possession or under his control
that were prepared by, relate to, or are the property of, the Company or its
affiliates, including, but not limited to, materials containing confidential
information, files, memorandums, price lists, reports, budgets and handbooks.

 

VIII.        Stock Options.

 

A.    Employee hereby voluntarily forfeits all of the options to purchase shares
of Holdings common stock granted to Employee by Holdings, including, without
limitation, those granted under the 2004 Stock Option Plan of Marquee Holdings
Inc., as amended (the “Plan”) on December 23, 2004 (which options were converted
into options to purchase shares of AMCEH common stock pursuant to the letter to
sent to all optionholders on June 15, 2007), and disclaims any current or future
right to any benefit or payment in respect thereof.

 

B.    Employee hereby elects to exercise the put right set forth in
Section 7(c) of that certain Employment Agreement by and between Marquee, AMCE
and Employee dated as of December 23, 2004 and amended as of January 26, 2006
(the “Employment Agreement”), with respect to all shares of common stock of the
Company owned by or on behalf of Employee as of the Separation Date, as set
forth on Exhibit D.  Employee shall be paid $323.95 for each share of Company
common stock sold pursuant to the put right, at the same time that the Lump Sum
Severance Payment is made.

 

IX.           Miscellaneous

 

A.    Successors.

 

1.          This Separation Agreement is personal to Employee and shall not,
without the prior written consent of the Company, be assignable by Employee.

 

2.          This Separation Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Separation Agreement for all purposes.  As used herein,
“successor” and “assignee” shall include any

 

5

--------------------------------------------------------------------------------


 

person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
the Company or to which the Company assigns this Separation Agreement by
operation of law or otherwise.

 

B.    Waiver.  No waiver of any breach of any term or provision of this
Separation Agreement shall be construed to be, nor shall be, a waiver of any
other breach of this Separation Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

C.    Modification.  This Separation Agreement may not be amended or modified
other than by a written agreement executed by Employee and any successor to
Employee as Chairman of the Board of Holdings (or, with prior authorization of
the Board of Directors of Holdings, such Chairman’s designee).

 

D.    Complete Agreement.  This Separation Agreement constitutes and contains
the entire agreement and final understanding concerning Employee’s relationship
with the Company and its affiliates and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof, including, without limitation, the Employment
Agreement.  Any representation, promise or agreement not specifically included
in this Separation Agreement shall not be binding upon or enforceable against
either party.  This Separation Agreement constitutes an integrated agreement.

 

E.     Severability.  If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

 

F.     Choice of Law; Forum; Waiver of Jury Trial.  This Separation Agreement
shall be deemed to have been executed and delivered within the State of
Missouri, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Missouri without regard to principles of conflict of laws that would
give effect to the laws of another jurisdiction.  Each party hereby consents to
the exclusive jurisdiction of the state court located in or having jurisdiction
over Jackson County, Missouri or the federal district court for the Western
District of Missouri located in Kansas City, Missouri (or any other federal
court with jurisdiction thereover) and each party irrevocably submits to the
exclusive jurisdiction of each such court in any action or proceeding with
respect to this Separation Agreement, waives any objection it may now have or
hereafter have to venue or to convenience of such forum.  EACH PARTY HERETO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATED TO
OR ARISING OUT OF EMPOYEE’S EMPLOYMENT OR TERMINATION OR THIS SEPARATION
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

G.    Cooperation in Drafting.  Each party has cooperated in the drafting and
preparation of this Separation Agreement.  Hence, in any construction to be made
of this

 

6

--------------------------------------------------------------------------------


 

Separation Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.

 

H.    Counterparts.  This Separation Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.

 

I.      Advice of Counsel.  In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

 

J.     Supplementary Documents.  All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Separation Agreement and which are not inconsistent with its
terms.

 

K.    Headings.  The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

 

L.    Taxes.  The Company has the right to withhold from any payment hereunder
or under any other agreement between the Company and Employee the amount
required by law to be withheld with respect to such payment or other benefits
provided to Employee.  Other than as to such withholding right, Employee shall
be solely responsible for any taxes due as a result of the payments and benefits
received by Employee contemplated by this Separation Agreement.

 

M.   Section 409A.  This Separation Agreement is intended to comply with
Section 409A.  To the extent any party hereto reasonably determines that any
provision of this Separation Agreement would subject Employee to the excise tax
under Section 409A, the parties agree in good faith to cooperate to reform this
Separation Agreement in a manner that would avoid the imposition of such tax on
Employee while preserving any affected benefit or payment to the extent
reasonably practicable without increasing the cost to the Company.  Nothing
contained in this Separation Agreement is intended to constitute a guarantee of
Employee’s personal tax treatment.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 

EXECUTED this 23rd day of February 2009, at Jackson County, Missouri.

 

 

 

/s/ PETER C. BROWN

 

Peter C. Brown

 

 

 

 

 

AMC ENTERTAINMENT HOLDINGS, INC., and its divisions, subsidiaries, parents, and
affiliated companies, past and present, and each of them

 

 

 

 

 

By:

/s/ CRAIG R. RAMSEY

 

Name:

Craig R. Ramsey

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

MARQUEE HOLDINGS INC.,

 

and its divisions, subsidiaries, parents, and affiliated companies, past and
present, and each of them

 

 

 

 

 

By:

/s/ CRAIG R. RAMSEY

 

Name:

Craig R. Ramsey

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

AMC ENTERTAINMENT INC., and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them

 

 

 

 

 

By:

/s/ CRAIG R. RAMSEY

 

Name:

Craig R. Ramsey

 

Title:

Executive Vice President and Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

EXECUTION

 

EXHIBIT A

 

RESIGNATION LETTER

 

February 23, 2009

 

Boards of Directors

AMC Entertainment Holdings, Inc.

Marquee Holdings, Inc.

AMC Entertainment, Inc.

920 Main Street

Kansas City, Missouri 64105

 

Re:  Resignation

 

Ladies and Gentlemen:

 

As we have mutually agreed, I hereby resign, effective as of March 2, 2009, as
Chairman of the Board, Chief Executive Officer, and President, and otherwise as
an employee, officer, director, member, manager and in any other capacity, of
AMC Entertainment Holdings, Inc., Marquee Holdings, Inc., AMC Entertainment
Inc., American Multi-Cinema, Inc. and each of its and their parents,
partnerships, subsidiaries, joint ventures, predecessors and affiliates,
including, without limitation, MovieTickets.com, National CineMedia, Inc.,
Midland Empire Partners, LLC and Digital Cinema Implementation Partners, LLC.

 

 

Sincerely,

 

 

 

 

 

/s/ PETER C. BROWN

 

 

 

Peter C. Brown

 

--------------------------------------------------------------------------------


 

EXECUTION

 

EXHIBIT B

 

American Multi-Cinema, Inc. 401(k) Savings Plan, a defined contribution
401(k) plan

 

Accrued vacation through March 2, 2009

 

Base salary through March 2, 2009

 

Reimbursement for previously unreimbursed business travel and entertainment
expenses reasonably incurred prior to the Separation Date and timely submitted
in accordance with Company policies

 

--------------------------------------------------------------------------------


 

EXECUTION

 

EXHIBIT C

 

ENDORSEMENT

 

I, Peter C. Brown, hereby acknowledge that I was given 21 days to consider the
foregoing Separation and General Release Agreement and voluntarily chose to sign
the Separation and General Release Agreement prior to the expiration of the
21-day period.

 

I declare, under penalty of perjury, that the foregoing is true and correct.

 

*  *  *

 

EXECUTED this 23rd day of February 2009, at Jackson County, Missouri.

 

 

 

/s/ PETER C. BROWN

 

Peter C. Brown

 

--------------------------------------------------------------------------------


 

EXECUTION

 

EXHIBIT D

 

Number of Shares of Common Stock of Holdings Owned by or on Behalf of Employee

 

2,542.00 shares

 

--------------------------------------------------------------------------------


 

EXECUTION

 

EXHIBIT E

 

[Press Release Follows on Next Page]

 

--------------------------------------------------------------------------------